Per Curiam.
This is a companion ease of Ex Parte E. B. McDaniel, an opinion in which was filed on July 11, 1923.
From the record it appears that the petitioner was in-dieted jointly with E. B. McDaniel and was found not guilty at the trial. The return to the writ is to the effect that he is held in custody by virtue of a verbal order of the Circuit Judge requiring him to be placed in jail and there held until the further order of the Court, and that he was so confined until the issuance of the writ of habeas corpus. The Attorney General advises that the discharge of the petitioner is not contested, but is consented to by the State. An order accordingly will be entered.
So ordered.
Whitfield, West and Terrell, J. J., concur.